   Case 1:19-cv-00001-SPB-RAL Document 50 Filed 07/10/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

MITCHELL CRAIG LITZ,                         )
    Petitioner,                              )
                                             )
               v.                            )       Case No. 1:19-CV-01
                                             )
                                             )
COMMONWEALTH OF                              )
PENNSYLVANIA, et al,                         )
     Respondents.                            )



                                  MEMORANDUM ORDER

       This petition for writ of habeas corpus was received by the Clerk of Court on January 2,

2019 and was referred to United States Magistrate Judge Richard A. Lanzillo, for report and

recommendation in accordance with the Magistrate Judges Act, 28 U.S.C. § 636(b)(1), and Rules

72.1.3 and 72.1.4 of the Local Rules for Magistrate Judges.

       On May 13, 2019, Magistrate Judge Lanzillo issued a Report and Recommendation

recommending that the petition for writ be dismissed with prejudice. ECF No. 38. Judge Lanzillo

concluded that because the grounds raised in the petition are procedurally defaulted, the petition

should be dismissed.

       Petitioner filed Objections to the Report and Recommendation [ECF No. 40] and

Supplemental Objections [ECF No. 49].

       After de novo review of the petition for writ of habeas corpus and the filings in the case,

together with the report and recommendation and objections thereto, the following order is

entered:



       AND NOW, this 10th day of July 2020;


                                                 1
   Case 1:19-cv-00001-SPB-RAL Document 50 Filed 07/10/20 Page 2 of 2




       IT IS ORDERED that the petition for writ of habeas corpus is dismissed as the claims

raised therein are procedurally defaulted.

       AND, IT IS FURTHER ORDERED that the report and recommendation of Magistrate

Judge Lanzillo, issued on May 13, 2019 [ECF No. 38] is adopted as the opinion of the court. The

Clerk should be directed to close this case.




                                                   /s/ Susan Paradise Baxter
                                                   SUSAN PARADISE BAXTER
                                                   United States District Judge




                                               2
